Citation Nr: 1429318	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  10-01 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of injury to the index, long, and ring fingers of the right hand other than scars.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to November 1979. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in part confirmed and continued a previous denial of service connection for the right hand disability.  The right hand disability was originally denied in an April 2008 rating, but the RO reconsidered the matter prior to expiration of the appeal period following the receipt of additional evidence. 

The Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge in November 2012.  A transcript of the hearing is associated with the Veteran's electronic record.

This matter was previously before the Board, and in a February 2013 decision the Board determined that the evidence before it showing right hand scarring, as well as orthopedic and neurological complaints, required separation of the issues to afford adjudication of a claim for service connection for residuals of injury to the right hand manifested as scars as separate from a claim for residuals of injury to the right hand other than the scars.  The Board granted service connection for the scars and remanded for further development the issue of a claim for residuals of injury to the right index, long, and ring fingers other than scars.  Following such development, the Board in an October 2013 decision subsequently disposed of a claim for service connection for a psychiatric disorder, but again remanded the issue of service connection for a right hand disorder.  


FINDING OF FACT

The Veteran does not have a disability resulting from injury to the index, long, or ring finger of the right hand other than scars that is related to his military service. 

CONCLUSION OF LAW

The Veteran does not have a disability of the index, long, or ring finger of the right hand other than scars that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the provisions of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 (West 200 & West Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  73 Fed. Reg. 23353 -56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action needed to arrive at a decision as to the claims decided herein has been accomplished.  Through a December 2008 notice letter, sent prior to the February 2009 rating, the RO notified the Veteran of the information and evidence needed to substantiate his claim.  The Board also finds that the December 2008 notice letter satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b) ).  In the letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that the RO would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter requested the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disability.  This letter also notified him of the general criteria for assigning disability ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues decided.  The Veteran's service medical records, private medical records, Social Security Records and VA medical records have been associated with the claims file.  The Veteran has undergone multiple VA examinations regarding his claims, the reports and addendums of which are associated with the claims file.  Significantly, neither the Veteran nor his representative has otherwise alleged that there are any outstanding medical records relevant to the Veteran's claims that yet need to be obtained. 

The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claim.  Neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claim decided herein that need to be obtained.  

II. Analysis

The Veteran contends that service connection is warranted for a right hand disability as a result of an injury sustained in service.  As noted above, service connection is already in effect for scars of the index, long, and ring fingers of the right hand, so the remaining issue is whether any other right hand disability besides the scars should be service connected.  

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1131.  To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009). 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Certain conditions, such as arthritis and psychosis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, supra. In such cases, the Board is within its province to weigh that testimony and to make a determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

Service treatment records show that the Veteran's upper extremities were normal on entrance examination in January 1977.  The accompanying report of medical history revealed no complaints of swollen or painful joints, bone, joint or other deformity, loss of finger, broken bones or arthritis/rheumatism.  In June 1978 he was treated for an injury of the right hand after the hatch cover of an AMTRAK vehicle slammed down on his hand.  Lacerations on the second, third and fourth digits were noted, and these fingers were also shown at the time to have decreased motion.  These lacerations were sutured after cleaning and debridement.  There were questions of a possible fracture of the right second digit with a June 28, 1978, record indicating that a fracture of the right second digit was shown.  

Another injury to the right index finger was shown in January 1979, when he was seen for a laceration of this finger following a dispute in which another man cut him with a knife.  Examination revealed an abrasion over the right index finger.  Another incident is documented in April 1979 when he was seen for a wound of a finger of the right hand after the hand got shoved at a "prep blade."  His hand was treated with Bacitracin and dressing.  Another injury was shown in November 1979, which appears to have involved the left hand, according to an X-ray report from that month documenting spur formation of the proximal phalanx of the 5th digit of the left hand.  The October 1979 separation examination is noted to have shown normal findings of the upper extremities; however, the report of medical history did reveal the Veteran to have answered "yes" to bone, joint or other deformity, and swollen, painful joints.  No elaboration was provided as to which area of the body was affected.

Available VA treatment records from 2003 to 2007 and from 2012 to 2013 generally do not reveal any findings pertinent to the claimed right finger disorder, but rather focus on other medical problems.  VA records from 2008 contain references to right hand complaints including pain and stiffness in the fingers of the right hand.  These records from February 2008, April 2008, May 2008, June 2008, August 2008 and October 2008 focus on complaints that include pain, stiffness, tingling and numbness of the right hand and wrist.  Likewise Social Security Administration(SSA) records contain several references to right hand issues on functional capacity evaluations/disability examinations.  These are noted to include complaints of stiffness of 4 fingers of the right hand from old injury.  Disability evaluations from October through November 2008 note complaints of right hand pain with history of crushing fingers of the right hand with problems with range of motion and pain manifesting as inability to grab properly.  He was noted to have a decrease in capacity to open his right hand, make a fist and oppose fingers and was assessed with right hand pain due to crushing trauma at the time and an inability to use them properly.  However X-rays were noted to be within normal limits in a functional capacity evaluation (FCE) signed in March 2009 that noted the history of right hand pain due to soft tissue injury.  It was noted that the Veteran was eventually found disabled by the SSA as of January 2010 due to other medical issues besides any right hand problems.  

The Veteran underwent a VA hand examination in October 2007.  At this time the claims file was not made available for review.  The history obtained from the Veteran was of having injured his right hand in the turret hatch accident in 1978 during a training exercise.  He reported sustaining lacerations of the index, long, and ring finger flexor aspects.  He also stated that he sustained lacerations at the flexor tendons.  He reported being placed on light duty for a month after the accident.  He described symptoms over the past year as including pain, decreased grip strength and daily pain of 8.5/10 in these fingers.  Flare-ups to 10 were described every 2-3 days, lasting 5-6 hours.  

Physical examination was significant for well healed barely visible laceration scars of the volar aspect of the index, long and ring fingers, and addressed the findings regarding the residual scars for which service connection is currently in effect.  X-ray of the right hand was normal.  The examiner was unable to offer an opinion regarding the etiology of this condition without resorting to speculation without evaluation of the claims file and service treatment records.  

In March 2008, an addendum opinion was provided after reviewing the claims file.  The findings and history of the October 2007 VA examination were repeated and the assessment was status post acute lacerations of the right index, ring and long fingers.  An opinion was given based on review of the October 2007 VA examination, plus review of the claims file, service treatment records, and available diagnostic reports.  First, the examiner opined that it was less likely than not that the Veteran's current right hand condition and symptoms were related to in-service injuries.  The rationale was that review of the service treatment records revealed a discharge medical examination dated in October 1979 that documented the right upper extremity as being within normal limits.  The examiner stated that it was more likely than not that the Veteran's current right hand symptoms were related to chronic degenerative changes associated with aging.  

The Veteran testified at a November 2012 hearing about injuring the fingers of his right hand when a hatch was slammed down on his fingers and smashed them.  He complained of being currently diagnosed with arthritis of his fingers, with pain, difficulty bending and his fingers "freezing up."  He described being first treated for his fingers in 1989, and cited treatment at the VA in both Shreveport, Louisiana, and Dallas, Texas.  He testified that his current doctor, a Dr. G. at the Dallas VA told him that his finger condition could be service connected.  He testified that he has had problems with the fingers of his right hand since service.  

A July 2013 VA hands examination included review of the claims file and examination of the Veteran.  The diagnosis noted was laceration of the right second, fourth and fifth fingers, with date of diagnosis 1978.  Medical history included review of the service treatment records that included a note that the Veteran was seen for right hand trauma on June 20, 1978 when a hatch fell on it.  The above-mentioned fingers where sutured and X-ray revealed fracture of the mid shaft of the second phalanx, second digit, which was splinted.  

The Veteran was reported as left hand dominant.  He that reported flare-ups affected the function of the right hand.  He stated that he had lost his grip of the right hand for 7 years.  The hand and fingers would go numb and this numbness was constant.  Pains were sharp and described as 7/10.  He wore a brace at times.  He had no history of surgeries on the hand.  It was aggravated by use.  

There was evidence of limited and or painful motion noted.  He was able to oppose his thumb; no gap was between the thumb pad and the fingers.  There was a gap between fingertips and the proximal transverse crease of the palm with the gap of less than one inch.  The index, long, ring and little fingers were all affected by this gap.  There was no ankylosis of the thumb or any fingers.  

There was no limited extension or evidence of painful motion for the index or long fingers.  There was no additional loss of function on 3 repetitions, with the exception that there was painful movement of all four fingers.  There was no pain on palpation of the hand, including the thumb or any of the fingers.  Right hand grip strength was diminished at 3/5 while left hand was normal at 5/5 on muscle strength testing.  He used a brace regularly on his right hand.  There was no diminished function to the extent that it would be comparable to an amputation and there was no occupational impact.  

X-ray revealed no evidence of fracture.  There was mild radiocarpal DJD.  No other abnormality was noted.  The examiner deferred to the separately conducted peripheral nerves examination also from July 2013 for the opinion.  

The July 2013 examination for peripheral nerves included review of the claims file and examination of the Veteran.  He was deemed to not have a peripheral nerve condition.  His history was as noted in the hand examination above, with subjective numbness in the fingers of the right hand for 7 years.   The examiner provided the following rationale for the opinion that the Veteran did not have any symptoms attributable to any peripheral nerve condition.  He was said to have subjective numbness of the right hand finger.  The examiner did not see any specific nerve disease.  However the examiner indicated that an EMG would be obtained with the results later made available.  This examiner could not see that after 39 years, the Veteran's symptoms in his right hand would appear now.  It was not logical because he had had only sutures in the fingers and nothing was mentioned afterward or on exit examination.  

In August 2013, a VA examiner's opinion was obtained regarding conflicting medical evidence and the examiner opined that it was less likely than not that the Veteran's claimed right hand conditions were residuals from his in-service injuries of the second, third and fourth fingers of this hand.  This opinion was based on a comprehensive review of the files, radiographs and current medical literature.  The opinion was based on review of the facts to include the service treatment records that detailed lacerations of these particular fingers of the right hand treated in June 1978 after a hatch door fell on his hand.  The history of laceration of the right index finger from a knife injury in January 1979 and the clean abrasion of the ring finger treated in April 1979 were also noted.  The clean abrasion was described as a superficial scrape of the skin by this examiner.  The examiner noted that there was no mention of residual clinical findings for each of these injuries, therefore it was less likely than not that any of these injuries led to any neurovascular or muscular dysfunction.  The examiner noted that the findings from the October 2007 VA examination included intact flexor tendons of the fingers, with normal handgrip and nearly normal range of motions of the fingers.  X-rays from October 2007 were noted to be normal.  Therefore, it was less likely than not that his claimed right hand conditions were residuals of his injuries in the military.  The examiner further noted that the March 2008 VA examination revealed similar findings to the 2007 examination and fully agreed with the opinion from that examiner that the current right hand condition and symptoms were related to aging.  Regarding the findings from the July 2013 VA examination, this examiner noted that there were findings of diminished strength of 3/5 and subjective complaints of numbness, but also noted that there was no history of neurovascular or muscular dysfunction of the right hand secondary to injury either during service or within the first post-service year.  The peripheral nerve examination also done in July 2013 was also noted to be negative for peripheral nerve involvement.  Based on these findings, this examiner stated that it was less likely than not that the Veteran's claimed right hand problems were residuals of his active duty injuries and/or aggravated by his time in service.  

In August 2013, electro diagnostic testing (EMG) was conducted to further determine whether the Veteran had neurological residuals from the in-service injuries to his right hand.  He told the testing examiner that he had right hand numbness and tingling for "years" and occasionally "couldn't grip stuff" and had difficulty shaking hands with his right hand.  Pre-testing physical examination revealed the right hand to be noticeably weaker than the left, although no obvious muscle bulk asymmetries were noted.  He could not fully close his right hand into a fist.  Neurologically, he was intact to light touch, position and his reflexes were 2+ throughout.  Spurlings test for numbness/tingling when looking both directions was positive but the left hand was referenced rather than the right.  Other clinical tests for neurological abnormalities were negative.  Results from the EMG testing itself yielded an impression of an abnormal study.  There was diagnostic evidence of bilateral ulnar demyelinating neuropathies at both elbows.  The testing examiner commented that the Veteran has bilateral ulnar neuropathies at the elbows unrelated to the remote crush injuries of the fingers.  An addendum to this study drafted by the individual agreed that the hand and digital nerve conductions were normal.  The ulnar slowing across elbows, right greater than left, was of unknown significance and may be suggestive of asymptomatic ulnar neuropathies.  

A December 2013 addendum from the examiner who had conducted the July 2013 VA examination confirmed review of the August 2013 EMG.  The examiner remarked that service treatment records had already been reviewed.  The EMG done in August 2013 showed normal findings.  No nerve disorder of the hand was found.  The examiner's opinion remained the same in that there was no neurological disorder.   

Based on review of the evidence the Board finds that service connection is not warranted for any injury residuals affecting the index, long, or ring fingers of the right hand other than scars.  In making this determination, the Board accepts the opinion from the VA examiners who determined it was more likely than not that the Veteran's current symptoms are related to chronic degenerative changes associated with aging.  Such opinion was made by the examiner who conducted the October 2007 VA hands examination and the March 2008 addendum, and was agreed with by the VA examiner in August 2013 who reviewed the record in depth to address conflicting evidence therein.  Cumulatively these examiners based the opinion upon examination findings and review of the evidence, including conflicting evidence that was addressed, with rationale provided to support the finding that any current musculoskeletal or neurovascular disability of the fingers of the right hand is attributable to aging rather than any in-service injury to those fingers.  

Further the Board accepts the opinions from the VA examiners who also determined that there was no residual neurological disorder, to include peripheral neuropathy of the fingers of the right hand, as a result of any in-service injury.  This includes the opinions from the July 2013 VA examiner who physically examined the Veteran for peripheral nerve evaluation, the August 2013 examiner who reviewed the record in depth to address conflicting evidence therein and the addendum opinions from the examiner upon reviewing the results from the August 2013 EMG results.  

These opinions were based upon comprehensive review of the record, including examination findings from the Veteran, and are supported by adequate explanations as to why the right hand symptoms currently experienced by the Veteran are not residuals of any in-service injury.  To the extent that the conflicting medical evidence suggests that his hand symptoms are residuals of an in-service injury, such evidence is not supported by the rationale as provided by the aforementioned VA examiners.  Thus, the Board finds these aforementioned VA examiners provided adequate rationale to support the opinions that current disability was not related to military service.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion.

To the extent that the Veteran has submitted lay evidence alleging continued symptoms for his fingers, his credibility is compromised by the lack of medical evidence showing complaint or treatment for such symptoms for many years after service.  To the extent that he is attempting to link his current symptoms to the past injury in service, he is not shown to be competent to provide such an opinion.

For the reasons stated, the preponderance of the evidence is against the claim of service connection for residuals of injury to the index, long, or ring fingers of the right hand other than scars.  The evidence does not establish that his current right hand disability involving these fingers is related to the acute and transitory injuries to his right hand that resolved without residuals, other than the scarring for which he is already service connected.  There is no evidence of arthritis having manifested within the first post-service year.  There is no other basis, either shown by the evidence or otherwise alleged, upon which to warrant a grant for this service connection claim.  



ORDER

Service connection for disability due to injury of the index, long, or ring fingers of the right hand (other than scars) is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


